DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/9/2022 has been entered.
The objections over the Drawings as presented in the Office Action mailed 11/17/2021 have been withdrawn based on the amendment filed 2/9/2022.
The rejections under 35 U.S.C.112(a) as presented in the Office Action mailed 11/17/2021 have been withdrawn based on the amendments filed 2/9/2022.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 11/17/2021 have been withdrawn based on the amendments filed 2/9/2022.
The rejections under 35 U.S.C.102(a)(1) as presented in the Office Action mailed 11/17/2021 have been withdrawn based on the amendments filed 2/9/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 11/17/2021 have been withdrawn based on the amendments filed 2/9/2022.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a light fixture comprising a housing, a light source supported within the housing, the light source configured to emit light, and a zoom mechanism configured to selectively vary a 
The closest prior art, Koo et al. (US 2014/0233242) does not disclose the movable element is closer to at least a portion of the lens when the movable element is in the second position to disrupt a boundary between ambient air and the lens, thereby at least partially frustrating the internal reflection such that the lens reflects less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Koo et al. reference in the manner required by the claims.
The closest prior art, Huang et al. (US 2018/005866) does not disclose a housing, the light source supported within the housing, the movable element is closer to at least a portion of the lens when the movable element is in the second position to disrupt a boundary between ambient air and the lens, thereby at least partially frustrating the internal reflection such that the lens reflects less of the portion of the light 
While a light fixture including a light source in a housing and a zoom mechanism formed by a lens fixed relative the light source and an element movable relative the lens between a first position more distant the lens and a second position nearer the lens, and utilizing a boundary between a lens and air to form a TIR surface to emit light from the lens is known in the art, the combination of the lens is configured to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and the movable element is closer to at least a portion of the lens when the movable element is in the second position to disrupt a boundary between ambient air and the lens, thereby at least partially frustrating the internal reflection such that the lens reflects less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 11, the prior art of record fails to disclose or fairly suggest a zoom mechanism configured to selectively vary a beam angle of light emitted from a light source, the zoom mechanism comprising a lens and a movable element movable relative to the lens between a first position and a second position, the lens is configured to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and the moveable element in the second position disrupts a boundary between ambient air and the lens, thereby frustrating the internal reflection such that less than the portion of the light emitted by the light source is emitted by the lens via total internal reflection, as specifically called for in the claimed combinations.
The closest prior art, Koo et al. (US 2014/0233242) does not disclose the movable element in the second position disrupts a boundary between ambient air and the lens, thereby frustrating the internal reflection such that less than the portion of the light emitted by the light source is emitted by the lens via total internal reflection, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Koo et al. reference in the manner required by the claims.
The closest prior art, Huang et al. (US 2018/005866) does not disclose the movable element in the second position disrupts a boundary between ambient air and the lens, thereby frustrating the internal reflection such that less than the portion of the light emitted by the light source is emitted by the lens via total internal reflection, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Huang et al. reference in the manner required by the claims.
While a light fixture including a zoom mechanism formed by a lens fixed relative the light source and an element movable relative the lens between a first position and a second position nearer the lens, and utilizing a boundary between a lens and air to form a TIR surface to emit light from the lens is known in the art, the combination of the lens is configured to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and the moveable element in the second position disrupts a boundary between ambient air and the lens, thereby frustrating the internal reflection such that less than the portion of the light emitted by the light source is emitted by the lens via total internal reflection is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875